                                           Hearing Date and Time: July 23, 2020 at 11:00 a.m. (Eastern Time)
                                                 Response Deadline: July 2, 2020 at 4:00 p.m. (Eastern Time)



WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh
Richard W. Slack

Attorneys for Plan Administrator

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :   Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                              Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :   (Jointly Administered)
                                                               :
---------------------------------------------------------------X


                         NOTICE OF HEARING ON PLAN
              ADMINISTRATOR’S MOTION TO ENFORCE PLAN INJUNCTION
                  AND COMPEL TURNOVER OF ESTATE PROPERTY

                    PLEASE TAKE NOTICE that a hearing on the annexed motion (the “Motion”),

of the Plan Administrator,2 on behalf of Ditech Holding Corporation (f/k/a Walter Investment


1
        On September 26, 2019, the Court confirmed the Third Amended Joint Chapter 11 Plan
of Ditech Holding Corporation and Its Affiliated Debtors (ECF No. 1404) (the “Third Amended
Plan”), which created the Wind Down Estates. The Wind Down Estates, along with the last four
digits of their federal tax identification number, as applicable, are Ditech Holding Corporation
(0486); DF Insurance Agency LLC (6918); Ditech Financial LLC (5868); Green Tree Credit
LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency of Nevada,
Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp.
(3552); Marix Servicing LLC (6101); Walter Management Holding Company LLC (9818); and
Walter Reverse Acquisition LLC (8837). The Wind Down Estates’ principal offices are located
at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.
2
        Capitalized terms used but not otherwise defined herein shall have the meaning ascribed
to such terms in the Third Amended Plan.




WEIL:\97463470\8\41703.0011
Management Corp.) and its debtor affiliates (excluding Reorganized RMS) (collectively,

the “Wind Down Estates”), for entry of an order (a) enforcing the injunction provision contained

in Section 10.5 of the Plan (the “Plan Injunction”); and (b) compelling turnover of estate funds,

pursuant to sections 541 and 542 of chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”), as more fully set forth in the Motion, will be held telephonically before the

Honorable James L. Garrity, Jr., United States Bankruptcy Judge, at the United States Bankruptcy

Court for the Southern District of New York, Courtroom 601, One Bowling Green, New York,

New York 10004 (the “Bankruptcy Court”) on July 23, 2020 at 11:00 a.m. (prevailing Eastern

Time) (the “Hearing”), or as soon thereafter as counsel may be heard.

                    PLEASE TAKE FURTHER NOTICE that any responses or objections (the

“Objections”) to the Motion shall be in writing, shall conform to the Bankruptcy Rules and the

Local Rules, shall be filed with the Bankruptcy Court (i) by attorneys practicing in the Bankruptcy

Court, including attorneys admitted pro hac vice, electronically in accordance with General Order

M-399 (which can be found at www.nysb.uscourts.gov), and (ii) by all other parties in interest, on

a CD-ROM, in text-searchable portable document format (PDF) (with a hard copy delivered

directly to Chambers), in accordance with the customary practices of the Bankruptcy Court and

General Order M-399, to the extent applicable, and shall be served in accordance with the Order

Implementing Certain Notice and Case Management Procedures (ECF No. 211) (the “Case

Management Order”), so as to be filed and received no later than July 2, 2020 at 4:00 p.m.

(prevailing Eastern Time) (the “Objection Deadline”).

                    PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and

served with respect to the Motion, the Plan Administrator may, on or after the Objection Deadline,




                                                2
WEIL:\97463470\8\41703.0011
submit to the Bankruptcy Court an order substantially in the form of the proposed order annexed

to the Motion, which order may be entered without further notice or opportunity to be heard.

                    PLEASE TAKE FURTHER NOTICE that any objecting parties are required to

attend the Hearing, and failure to appear may result in relief being granted upon default.


Dated: June 11, 2020
       New York, New York
                                          /s/ Richard W. Slack
                                          WEIL, GOTSHAL & MANGES LLP
                                          767 Fifth Avenue
                                          New York, New York 10153
                                          Telephone: (212) 310-8000
                                          Facsimile: (212) 310-8007
                                          Ray C. Schrock, P.C.
                                          Sunny Singh
                                          Richard W. Slack
                                          David F. Hill, IV

                                          Attorneys for Plan Administrator




                                                 3
WEIL:\97463470\8\41703.0011
WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh
Richard W. Slack

Attorneys for Plan Administrator

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                                      3
                           Debtors.                            :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X



     PLAN ADMINISTRATOR’S MOTION TO ENFORCE PLAN INJUNCTION AND
                COMPEL TURNOVER OF ESTATE PROPERTY




3
      The Wind Down Estates, along with the last four digits of their federal tax identification number, as applicable,
      are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial LLC (5868); Green
      Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency of Nevada,
      Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Marix
      Servicing LLC (6101); Walter Management Holding Company LLC (9818); and Walter Reverse Acquisition
      LLC (8837). The Wind Down Estates’ principal offices are located at 1100 Virginia Drive, Suite 100, Fort
      Washington, Pennsylvania 19034.




                                                          4
WEIL:\97463470\8\41703.0011
TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

                    The Plan Administrator4 for the Wind Down Estates of Ditech Holding Corporation

(f/k/a Walter Investment Management Corp.) and its debtor affiliates (excluding Reorganized

RMS) (collectively, the “Wind Down Estates”), seek an order from this Court enforcing the

Court’s order confirming the Plan (the “Confirmation Order”) and compelling the turnover of

more than $1.7 million in Wind Down Estate funds currently held by Nationstar Mortgage LLC

(“Nationstar”) relating to the pre-and-post petition sale of mortgaging servicing rights

(“Holdback Funds”) by Ditech Financial, LLC (“Ditech”). In support of this motion to enforce

the Confirmation Order and compel turnover of estate property (the “Motion”), the Plan

Administrator submits the declaration of Richard W. Slack, counsel for the Plan Administrator

(the “Slack Declaration”).

                                        PRELIMINARY STATEMENT

                    1.        The Plan Injunction prohibits any party in interest from “asserting any right

of setoff, directly or indirectly, against any obligation due from the Debtors…or against property

or interests in property of any of the Debtors…except as contemplated or Allowed by the Plan.”

See Plan Section 10.5(b)(iv). The Confirmation Order reaffirmed this prohibition specifically as

to Nationstar. The Confirmation Order expressly provides, among other things, that “Nationstar’s

asserted setoff and recoupment rights shall either be made by agreement of the parties, who shall

negotiate in good faith to resolve any dispute, or failing that, a court of competent jurisdiction,

absent which . . . Nationstar may not effectuate any setoff or recoupment.” The Plan Injunction

and Confirmation Order do not permit Nationstar to engage in self-help and hold Ditech’s money


4
      Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the
      confirmed Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and its Affiliated Debtors
      (the “Plan”) (ECF No. 1326)




                                                        5
WEIL:\97463470\8\41703.0011
absent an agreement with Ditech or a court order. Yet, Nationstar is doing precisely what the Plan

Injunction and Confirmation Order prohibit.

                    2.        Since May 2019, Nationstar has refused to turn over more than $1.7 million

in Holdback Funds due to Ditech. In response to repeated demands that it turn over the unlawfully

retained Holdback Funds, contends that it is entitled to set off approximately $600,000 of the

Holdback Funds against amounts it is already owed by Ditech. Nationstar then also asserts that it

can withhold the remaining approximately $1.1 million because Nationstar believes it might be

entitled at some future date and subject to certain events that may never occur to setoff or recoup

these Holdback Funds against amounts that will be purportedly due to Nationstar under a series of

mortgage servicing right sale transactions.

                    3.        Nationstar’s position is contrary to the law. First, almost $1.1 million of

Nationstar’s claimed setoff and recoupment rights are conceded by Nationstar to be unliquidated

and contingent, which under governing New York law cannot be setoff or recouped. Second, with

respect to approximately $600,000 of the Holdback Funds, Nationstar has the burden of

establishing its right to set-off and recoupment and it is explicitly prohibited in the Plan from

effectuating setoff and recoupment self-help without either an agreement with the Plan

Administrator or a determination by a court of competent jurisdiction.                Nationstar has not

established its right to the Holdback Funds, does not have an agreement with the Plan

Administrator, and has not obtained from this Court for authority to set-off or recoup any funds.

                    4.        Nationstar has, unilaterally and without any lawful basis, retained the Wind

Down Estate’s property in contravention of the Plan Injunction, Confirmation Order and 11 U.S.C.

§ 542(a). Accordingly, the Plan Administrator now moves for immediate turnover.




                                                        6
WEIL:\97463470\8\41703.0011
                                              BACKGROUND

                    5.        Nationstar, a Delaware corporation, doing business as Mr. Cooper, provides

mortgage services, including mortgage loans, re-financing and home equity loans.5

                    6.        On October 31, 2018, Nationstar and Ditech entered into an agreement that

contemplated and set out the structure for four separate transactions whereby Ditech sold servicing

rights to certain bundled mortgages to Nationstar. This agreement was entitled “Agreement for the

Flow Purchase and Sale of Mortgage Servicing Rights” (“MSRPSA”). See Slack Declaration

Exhibit A. The MSRPSA is governed by the “laws of the State of New York.” Id. at Section

10.09. The four subsequent sale transactions occurred on October 31, 2018, November 30, 2018,

December 28, 2018 and March 1, 2019 (the “Sale Transactions”). See Slack Declaration Exhibits

B, C, D and E.

                    7.        Under the MSRPSA, upon the execution of a Sale Transaction, Nationstar

was to pay Ditech 95% of the purchase price of the sold servicing rights. See Exhibit A, Section

3.03 (a). The remaining 5% was retained by Nationstar as a “holdback.” Id. at Section 3.03 (b).

This Holdback money is meant to address issues relating to missing documents in individual loan

files. Within approximately three months of the close of each Sale Transaction, Nationstar was

obligated to provide a list of mortgage files that were transferred to Nationstar that were missing

required loan documents. Id. If Ditech did not cure the loan file deficiency, Nationstar was entitled

to keep an amount of money from the Holdback. However, if Ditech cured the deficiency,

Nationstar was required to return the funds held back for that mortgage file. Id. The time periods

have now long passed for Nationstar to identify deficiencies in loan files.



5
 See Bloomberg, Nationstar Mortgage LLC, https://www.bloomberg.com/profile/company/711827Z:US (last
visited May 26, 2020).




                                                       7
WEIL:\97463470\8\41703.0011
                    8.        On July 22, 2019, after all the Holdback Funds due to Ditech were able to

be calculated with respect to each of the Sale Transactions, Ditech’s counsel sent Nationstar a

demand for the Holdback Funds, totaling $2,046,819.51. See Slack Declaration Exhibit F.

Nationstar has not disputed that Ditech was owed this amount under the Sale Transactions.6

                    9.        Nationstar contends, however, that there are other provisions in the

MSRPSA under which Ditech owes it money or under which Ditech may owe it money in the

future. However, the MSRPSA and transaction documents applicable to the individual transactions

do not allow Nationstar to withhold funds to satisfy obligations outside of those established by

Section 3.03(b).

                    10.       For example, Article VIII of the MSRPSA provides for bilateral indemnity

provisions between Ditech and Nationstar. Ditech agreed to indemnify Nationstar for, among other

things, servicing errors or litigation arising prior to the Sale Transaction and missing or defective

documents. Id. at Section 8.01. Nationstar agreed to indemnify Ditech for, among other things,

servicing errors or litigation arising after the Sale Transaction. Id. at Section 8.02. Thus, under the

indemnity, Ditech could theoretically owe money to Nationstar in an unliquidated and contingent

amounts. In contrast to Section 3.03 (b), however, Section 8.01 contains no provision that allows

Nationstar to withhold funds for this purpose.

                    11.       On April 25, 2019, Nationstar filed two proofs of claim (each a “POC”)

with respect to amounts it contends Ditech owes it. These POCs are numbered #21422 and #21431.

See Slack Declaration Exhibits F and G. POC #21422 asserts a claim of $56,580.53 and asserts

that the basis of the claim is “[c]ontract damages.” Slack Declaration Exhibit G at 2. POC #21422

does not assert a right of setoff for this claim. Id. POC #21431 asserts a claim of $440,296.21 and


6
    As discussed later, Nationstar ultimately paid Ditech $338,735.17 on December 2, 2019.



                                                      8
WEIL:\97463470\8\41703.0011
asserts that the basis of the claim is “[c]ontract damages.” Slack Declaration Exhibit H at 2. POC

#21431 asserts that this claim is subject to a right of setoff. Id. Neither of the filed proofs of claim

provide any basis or calculation of the amounts sought.

                    12.       On July 30, 2019, Nationstar filed POC #24024 as an amendment to POC

#21431. See Slack Declaration Exhibit I. POC #24024 asserted a claim of “$1,718,772.12

unliquidated” (emphasis added) and asserts that the basis of the claim is “Contract/Executory

Contract.” Id. at 2.


                    13.       On November 21, 2019, Nationstar sent to counsel for the Plan

Administrator, but did not file, an addendum to POC #24024 (the “Addendum”). See Slack

Declaration Exhibit J. In the Addendum, Nationstar asserts that its claim is divisible into two

parts: 1) a liquidated claim of $631,646.12, comprised of $620,958.34 in reimbursements and

indemnification under the MSRPSA and $10,687.78 in late fees paid to the Federal Housing

Administration; and 2) an unliquidated claim based on “future damages arising from Debtor’s

servicing errors and/or origination defects in connection with” the Sale Transactions. See Id. at 3-

5. In the Addendum, Nationstar estimates its unliquidated and contingent damages to be “not less

than $1,087,126.00” and that these damages are “expected in the next 2.4 Years.” Id. at 5. The

Addendum, however, concedes that $1,087,126.00 represents unliquidated and contingent

potential future amounts that Ditech may (or may not) ultimately owe to Nationstar. Since at that

time, Nationstar owed Ditech approximately $2.05 million, Nationstar was still holding in excess

of $300,000 of Ditech’s money (and earning interest on it) where there was no dispute it was owed

to Ditech.


                    14.       On September 26, 2019, this Court entered an order confirming the Plan

(the “Confirmation Order”). ECF No. 1404. Section 10.5 (b)(iv) of the Plan prohibits any party


                                                     9
WEIL:\97463470\8\41703.0011
in interest from “asserting any right of setoff, directly or indirectly, against any obligation due

from the Debtors…or against property or interests in property of any of the Debtors…except as

contemplated or Allowed by the Plan.” Pursuant to Paragraph 62 of the Confirmation Order,

Nationstar “shall be entitled to assert any and all setoff and recoupment rights against the Debtors,

the Wind Down Estates, or the GUC Recovery Trust. Id. However, Paragraph 62 also provides

that “[f]or so long as the Bankruptcy Cases are open or the Wind Down Estates or GUC Recovery

Trust are in existence, a determination on the merits of . . . Nationstar’s asserted setoff and

recoupment rights shall either be made by agreement of the parties, who shall negotiate in good

faith to resolve any dispute, or failing that, a court of competent jurisdiction, absent which . . .

Nationstar may not effectuate any setoff or recoupment. For the sake of clarity, the Bankruptcy

Court retains non-exclusive jurisdiction to adjudicate the merits of . . . Nationstar’s asserted setoff

and recoupment rights.” Paragraph 62 further establishes that the Holdback Funds are property of

the Wind Down Estates, as all receivables “arising under the [MSRPSA] . . . will be the exclusive

property of the Debtors, Wind Down Estates, or the GUC Recovery Trust.” Id.


                    15.       On November 1, 2019, counsel for the Plan Administrator sent Nationstar a

follow-up letter reiterating the Plan Administrator’s demand for the approximately $2 million in

Holdback Funds and disputing Nationstar’s claim to setoff or recoupment. See Slack Declaration

Exhibit K.


                    16.       After a number of discussions between counsel for the parties, on December

2, 2019, Nationstar finally paid to the Plan Administrator $338,735.17 which represented the

undisputed excess amounts owed Ditech.




                                                      10
WEIL:\97463470\8\41703.0011
                    17.       The Plan Administrator has continuously attempted, in good faith, to

resolve the impasse with counsel for Nationstar but has not, as of the date of the Motion, been

successful in reaching an agreement regarding Nationstar’s payment of the funds owed to Ditech.


                                           RELIEF REQUESTED

                    18.       The Holdback Funds are Wind Down Estate property subject to turnover.

Nationstar continues to fail and refuse to pay to Ditech the $1,708,084.34 in Holdback Funds.

Accordingly, the Plan Administrator seeks an order from this Court enforcing the Plan Injunction

and Confirmation Order and directing Nationstar to turn over the Holdback Funds to the Plan

Administrator pursuant to the 11 U.S.C. § 542(a).

                                                 ARGUMENT

A.        The Court Should Enforce the Plan Injunction and Confirmation Order and Has
          the Authority to Compel Nationstar to Turn Over the Holdback Funds Belonging to
          the Wind Down Estates.

                    19.       Section 541 of the Bankruptcy Code defines “property of the estate”

broadly, including all “interests of the debtor in property . . . wherever located and by whomever

held.” 11 U.S.C. § 541(a). The Bankruptcy Code provides various tools to marshal the assets of

an estate for the benefit of the estate’s creditors. One such tool is turnover, pursuant to 11 U.S.C.

§ 542. See Geron v. Peebler (In re Pali Holdings, Inc.), 488 B.R. 841, 851 (Bankr. S.D.N.Y. 2013)

(“A turnover action ‘invokes the court’s most basic equitable powers to gather and mange property

of the estate.’ . . . A turnover action’s essence is in bringing the estate’s property into its custody”)

(quoting Braunstein v. McCabe, 571 F.3d 108, 122 (1st Cir.2009)).


                    20.       Section 542(a) provides that an entity in possession, custody, or control of

estate property “shall deliver to the trustee, and account for, such property or the value of such

property, unless such property is of inconsequential value or benefit to the estate.” The party


                                                       11
WEIL:\97463470\8\41703.0011
seeking turnover of estate property must therefore show: “(1) the property is in the possession,

custody or control of another entity; (2) the property can be used in accordance with the provisions

of [11 U.S.C. §] 363; and (3) the property has more than inconsequential value to the debtor’s

estate.” Kramer v. Mahia (In re Khan), No. 10-46901-ESS, 2014 WL 10474969, at *26 (E.D.N.Y.

Dec. 24, 2014) (quoting Zazzali v. Minert (In re DBSI, Inc.), 468 B.R. 663, 669 (Bankr. D. Del.

2011)).


                    21.       The three prongs of Section are easily met. First, Nationstar concedes that it

holds the funds. Second, the Confirmation Order also clearly establishes that the Holdback Funds,

once turned over to the Wind Down Estates, can be used to pay creditors of the Wind Down Estates

in accordance with Section 363. See Confirmation Order Article VI. See In re Khan, 2014 WL

10474969, at *28 (holding that trustee’s assertion that the sought funds may be used “to pay

creditors of this estate” was sufficient to satisfy the second Section 542). Third, the Holdback

Funds, totaling more than $1.7 million, are certainly of more than inconsequential value to the

estate. See In re MF Glob. Inc., 531 B.R. 424, 431 (Bankr. S.D.N.Y. 2015) (holding that a debit

balance of approximately $80,000 was of “more than inconsequential value to the MFGI estate.”).

Moreover, the burden to show otherwise rests with Nationstar. In re Burgio, 441 B.R. 218, 220

(Bankr. W.D.N.Y. 2010) (holding that “the burden to show such inconsequential value would fall

upon” the party opposing the turnover motion).


                    22.       The Plan Injunction and Confirmation Order expressly prohibit Nationstar

from holding the estate’s property on the basis of set-off or recoupment without first obtaining

either the agreement of the Plan Administrator or a court order. The Court then specifically retained

“non-exclusive jurisdiction to adjudicate the merits of . . . Nationstar’s asserted setoff and

recoupment rights.” See Confirmation Order at Paragraph 62. Moreover, the language of the


                                                        12
WEIL:\97463470\8\41703.0011
Order makes it clear that the burden falls on Nationstar to obtain consent or a court order, absent

which Nationstar is not permitted to hold the money.


                    23.       The Court has jurisdiction over turnover of estate property pursuant to 28

U.S.C. §§ 157 and 1334; this is a “core proceeding” under 28 U.S.C. § 157 (b)(2)(A) (matter

concerning administration of the estate) and 28 U.S.C. § 157(b)(2)(E) (orders to turn over property

of the estate). See In re Pali Holdings, 488 B.R. at 849-50 (“After Stern [v. Marshall, 564 U.S.

462, 468 (2011)], it now is clear that whether a matter is ‘core’ as a statutory matter is not

dispositive of the bankruptcy judge’s power, as a constitutional matter, to issue a final judgment

in it. But the reported post-Stern decisions have overwhelmingly held that bankruptcy judges can

constitutionally enter final judgments in turnover actions.”).


                    24.       Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.


B.        The Holdback Funds Are Estate Property Subject to Turnover.

          1.        Paragraph 62 of the Confirmation Order Plainly Provides That Nationstar
                    May Setoff or Recoup Funds Only by Negotiated Agreement or After
                    Authorization by a Court Order.

                    25.       Nationstar persists in refusing to pay the Holdback Funds to the Plan

Administrator. Nationstar cannot, however, pursuant to the Confirmation Order, retain funds of

the estate unless it first obtains the agreement of the Plan Administrator, which it has not, or

receives permission by a court of competent jurisdiction, which has not occurred. Confirmation

Order at Paragraph 62. Instead, Nationstar has, contrary to the Court’s Confirmation Order,

effectuated self-help by unilaterally and improperly retaining funds. Thus, the entire amount of

the withheld Holdback Funds, approximately $1.7 million, should be paid to the estate.

          2.        Nationstar Is Not Permitted to Setoff or Recoup Unliquidated and
                    Contingent Claims.


                                                       13
WEIL:\97463470\8\41703.0011
                    26.       Of the approximately $1.7 million in Holdback Funds that Nationstar

refuses to turnover to Wind Down Estate, nearly $1.1 million are conceded by Nationstar to be

unliquidated and contingent. See Slack Declaration Exhibit L at 5. In the Second Circuit, it is

well established that “[r]ecoupment and setoff rights are determined by nonbankruptcy law, which

ordinarily is state law.” New York State Elec. and Gas Corp. v. McMahon (In re McMahon), 129

F.3d 93, 95 (2d Cir. 1997). Under New York law, which governs the MSRPSA, a valid setoff or

recoupment may not be based on unliquidated or contingent amounts. See In re Corp. Res. Servs.,

Inc., 564 B.R. at 204 (“New York law does not recognize a right of setoff for contingent claims”);

Northville Indus. Corp. v. State, 14 A.D.3d 817, 818 (“Indeed, while respondent Comptroller has

the right to offset a valid claim of the State . . .the setoff must be due and payable as opposed to

contingent, possible and in futuro.”) (internal citations and quotations omitted); In re Benedictine

Hosp., 21 Misc. 3d 1142(A) (N.Y. Sup. Ct. 2007) (refusing to allow recoupment for a contingent

claim holding that “the general common law principles applicable to setoffs, which are equivalent

to recoupment, require that the claim be ‘due and payable as opposed to contingent, possible and

in futuro”) (quoting Northville Indus. Corp. v. State, 14 A.D.3d at 818).


                    27.       As a result, Nationstar’s concededly unliquidated and contingent claims for

setoff and recoupment are not permitted under New York law and Nationstar should be

immediately required to turn over the $1,087,126 in Holdback Funds that Nationstar is refusing to

pay.

                                                   NOTICE

                    28.       Notice of this Motion will be provided in accordance with procedures set

forth in the Order Implementing Certain Notice and Case Management Procedures (ECF No. 211)

(the “Case Management Order”). Notice will be provided to Nationstar contemporaneously with


                                                      14
WEIL:\97463470\8\41703.0011
the filing of this Motion. The Plan Administrator respectfully submits that no further notice is

required.

                    29.       No previous request for the relief sought herein has been made by the Plan

Administrator to this or any other Court.

                                               CONCLUSION

                    For the foregoing reasons, the Plan Administrator respectfully requests that the

Court enforce the Plan Injunction and Confirmation Order and enter the Proposed Order

compelling Nationstar to turn over $1,708,084.34 in Holdback Funds to the Plan Administrator

pursuant to 11 U.S.C. § 542(a) and granting such other and further relief as is just.


Dated: June 11, 2020
       New York, New York

                                                    /s/ Richard W. Slack
                                                    WEIL, GOTSHAL & MANGES LLP
                                                    767 Fifth Avenue
                                                    New York, New York 10153
                                                    Telephone: (212) 310-8000
                                                    Facsimile: (212) 310-8007
                                                    Ray C. Schrock, P.C.
                                                    Sunny Singh
                                                    Richard W. Slack
                                                    David F. Hill, IV

                                                    Attorneys for Plan Administrator




                                                      15
WEIL:\97463470\8\41703.0011
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :      Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                 Case No. 19-10412 (JLG)
                                                               :
                                      7
                           Debtors.                            :      (Jointly Administered)
                                                               :      Related Docket No. 1786
---------------------------------------------------------------X

       ORDER ENFORCING THE CONFIRMATION ORDER AND COMPELLING
                    TURNOVER OF ESTATE PROPERTY

                    Upon the motion dated June 11, 2020 (the “Motion”)8 of the Plan Administrator

for the Wind Down Estates for entry of an order compelling turnover of estate funds, pursuant to

sections 541 and 542 of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

and Paragraph 62 of the Plan; and the Court having jurisdiction to decide the Motion and the relief

requested therein pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing

Order of Reference M 431, dated January 31, 2012 (Preska, C.J.); and consideration of the Motion

and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue

being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice

of the Motion having been provided in accordance with the Case Management Order; and such

notice having been adequate and appropriate under the circumstances, and it appearing that no


7
      On September 26, 2019, the Court confirmed the Third Amended Joint Chapter 11 Plan of Ditech Holding
      Corporation and Its Affiliated Debtors (ECF No. 1404) (the “Third Amended Plan”), which created the Wind
      Down Estates. The Wind Down Estates, along with the last four digits of their federal tax identification number,
      as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial LLC
      (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency
      of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552);
      Marix Servicing LLC (6101); Walter Management Holding Company LLC (9818); and Walter Reverse
      Acquisition LLC (8837). The Wind Down Estates’ principal offices are located at 1100 Virginia Drive, Suite
      100, Fort Washington, Pennsylvania 19034.
8
      Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to such terms
      in the Motion.




                                                         16
WEIL:\97463470\8\41703.0011
other or further notice need be provided; and upon all of the proceedings had before the Bankruptcy

Court; and the Bankruptcy Court having held a hearing to consider the relief requested in the

Motion on May 20, 2020 (the “Hearing”); and upon the record of the Hearing; and the Bankruptcy

Court having determined that the relief sought in the Motion is in the best interests of the Wind

Down Estates, their creditors, and all parties in interest; and that the legal and factual bases set

forth in the Motion establish just cause for the relief granted herein; and after due deliberation and

sufficient cause appearing therefor,

                    IT IS HEREBY ORDERED THAT

                    1.        The relief requested in the Motion is granted.

                    2.        Pursuant to sections 541 and 542 of the Bankruptcy Code, Nationstar

Mortgage LLC is hereby ordered and directed to turn over to the Plan Administrator the Holdback

Funds due to Ditech currently being held by it within two (2) business days.

                    3.        The Plan Administrator and the Wind Down Estates are authorized to take

all actions necessary to effectuate the relief granted pursuant to this Order.

                    4.        The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Order.



    Dated:      , 2020
             New York, New York

                                                 THE HONORABLE JAMES L. GARRITY JR.
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                       17
WEIL:\97463470\8\41703.0011
